DETAILED ACTION
This office action is in response to the communication received on November 22, 2021 concerning application No. 16/406,630 filed on May 8, 2019.
	Claims 1-39 and 46-47 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Applicant's election with traverse of claims 38 and 39 in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that the claims depend from claim 1 which part of elected Group 1.  After further consideration, the previous restriction and species requirements are withdrawn and claims 1-39, 46, and 47 are examined on their merits.
Examiner also notes that restricted claims 40-45 have been canceled by the Applicant.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7, “the the FIDs” should read “the FIDs”.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-39 and 46-47 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more:
	Claims 1, 38, and 39 recite “electronically generating a plurality of 129-Xe spectral parameters based on the fitting, wherein the plurality of 129-Xe spectral parameters include static and/or dynamic 129-Xe spectral parameters using plots over time…”.
	The limitation of generating a plurality of 129-Xe spectral parameters using plots over time, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “electronically” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “electronically” language, “generating” in the context of this claim encompasses the user observing plots over time and manually calculating the spectral parameters from the plots. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. While the step must be done “electronically”, i.e. on a computer, merely doing something on a computer does not save it from being an abstract idea, assuming that the step could otherwise be done in one’s head. Additionally, the step of fitting the FIDs with a curve fitting function modeled with one or more non-Lorentzian line shapes is a step that, under its broadest reasonable interpretation is considered to be a mathematical concept and/or calculation (as disclosed in claim 32 and [0048] of the specification) which can be performed mentally or by hand and is therefore considered an abstract idea.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The obtaining of a series of free induction decays has been determined to be well-understood, routine, and conventional activity in the field. Obtaining free 129-Xe free induction decays is widely known within the art, as evidenced by Ruppert et al. (“Detecting Pulmonary Capillary Blood Pulsations Using Hyperpolarized Xenon-129 Chemical Shift Saturation Recovery (CSSR) MR Spectroscopy”, the subsection HXe Data Acquisition” on pg. 1773 discloses “spectroscopy pulse repetition usually consists of four repeating elements…and 4) sampling of the free induction decay” meaning any time a spectroscopy pulse is performed an FID is obtained). Next, the MRI Scanner of claims 38 and 39 has been determined to be well-understood, routine, and conventional activity in the field. MRI 

	Claim 2 recites additional mathematical concepts and/or calculations which can be performed mentally (extracting values outside of a range). The claim does not recite any additional elements beyond these abstract ideas.
	Claim 3 further limits the mathematical calculation recited in claim 1.
Claim 4 recites additional mathematical concepts and/or calculations which can be performed mentally. The claim does not recite any additional elements beyond these abstract ideas.
Claims 5-14 recite additional mathematical concepts and/or calculations which can be performed mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas.
Claims 15, 16, and 31 further limit the data gathering step by merely specifying times in which data is gathered. The claims do not recite additional elements.
Claim 17 recites the additional step of providing different disease pattern signatures which are seen as merely indicating a field of use or technological environment in which to apply 
Claim 18 recites the additional step of evaluating/comparing the parameters of claim 1 to the disease signatures of claim 17 in order to determine whether the subject has a specific disease which is seen as not being more than mere instructions to implement the abstract idea of claim 1 which does not amount to significantly more than the exception itself, and cannot integrate the judicial exception into a practical application.
Claims 19-25 further limit the provided disease pattern signatures of claim 17 by providing examples of the signatures being provided. The claims do not recite additional elements.
Claim 26 recites the additional abstract idea, of comparing the 129-Xe spectral parameters which can be done mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas.
Claims 27-29 further limit the pharmaceutical agent of claim 26 by providing examples of pharmaceutical agents. The claim does not recite any additional elements beyond these abstract ides.
Claim 30 recites an additional abstract idea of comparing images, which can be done mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas.
Claim 32 recites additional mathematical concepts and/or calculations, which can be performed mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas.

Claim 35 recites an additional step of transmitting data over a network and the additional element of a remote server, which performs the functions of claim 1. The addition of the transmitting data step does not result in the claim, as a whole, amounting to significantly more than the judicial exception because transmitting data is seen as being well-understood, routine, and a conventional activity in the field (see MPEP 2106.05(d)(II)) and the addition of the remote server additionally does not result in the claim, as a whole, amounting to significantly more than the judicial exception because the remote server is recites at a high-level of generality and is seen a generic computer component performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Claim 37 recites the additional steps of “obtaining a plurality of 129-Xe imaging parameters of the lung or lungs of the subject” and “identify whether the patient has a cardiopulmonary disease based on the obtained…parameters”. The additional obtaining step is a process that under its broadest reasonable interpretation is a process that can be performed in the mind. For example in order to obtain the imaging parameters a user reviews MRI images and can manually calculate the defect percentages as disclosed in [00187] of the specification. The additional identifying step does not result in the claim, as a whole, amounting to significantly more than the judicial exception because the step can be performed mentally, (i.e. by mentally reviewing the parameters and comparing them to a set of disease signatures). For these reasons, the additional steps do not result in the claim, as a whole, amounting to significantly more than judicial exception.

Claim 47 further limits the generating step by electronically evaluating the spectral parameters. The evaluating of the spectral parameters is a process that, under its broadest reasonable interpretation is a process that can be performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 13-14, 30, and 33-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the phrase "volume like 94ml or 95ml" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like 94ml or 95ml"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 5, recites the limitation “the breath-hold of the breathing maneuver” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. A breath-hold of the breathing maneuver is not previously recited. 

Claim 30 recites the limitation “comparing gas exchange 129-Xe MRI images” which is considered indefinite. It is not clear to the examiner what the MRI images are being compared to. 
Claim 33 recites the limitation “oscillations that are significantly larger (at least about 1.5X larger)” which is considered indefinite. It is not clear to the examiner what is considered to be significantly larger and whether the example provided in the parentheses is a required element of the claim or just an example. Additionally, the term “about” is considered indefinite as it is unclear to the examiner what values are considered to be “about 1.5X larger” as many values can be interpreted to mean “about 1.5X larger”.
Claim 35 recites the limitation "the obtained data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not previously state data is obtained.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 2, 5, 6, 8, 31, 38, 39, 46, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ruppert et al. (“Detecting Pulmonary Capillary Blood Pulsations Using Hyperpolarized Xenon-129 Chemical Shift Saturation Recovery (CSSR) MR Spectroscopy”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Ruppert).
Regarding claim 1, Ruppert teaches a method of generating dynamic spectroscopy parameters (The application of CSSR spectroscopy method disclosed in the “methods” section was used to obtain areas of GP, TP and RBC as a function of time as seen in fig. 3), comprising: 
obtaining a series of 129Xe free induction decays (FIDs) of a gas exchange region of a lung or lungs of a subject during a breathing maneuver (page 1773, subsection “HXe Data Acquisition” discloses “sampling of the free induction decay (FID)” using hyperpolarized xenon atoms that have entered the lung tissue during a single breath hold maneuver. Additionally, p. 1772, col. 1, discloses “acquisition of free induction decays”); 
fitting the FIDs with a curve fitting function modeled with one or more non-Lorentzian line shapes (pages. 1773-4, subsection “Data Analysis” discloses the sampled data was Fourier transformed and fitted by a Gaussian function which is considered one or more non-Lorentzian line shapes); and 
electronically generating a plurality of 129Xe spectral parameters based on the fitting (figs. 3 and 4 disclose generating the areas of GP, TP, and RBC peaks as a function of time), wherein the plurality of 129Xe spectral parameters include static and/or dynamic 129Xe spectral parameters (figs. 3 and 4 shows that the peaks oscillate over time and page 1778, col. 1, discloses “we found the DP peaks to oscillate during the breath-hold” meaning the obtained parameters are dynamic) using plots over time of at least one of: 
barrier amplitude, barrier chemical shift (ppm), one or more barrier full width at half maximum (FWHM)(ppm) parameters; 
(ii) gas amplitude, gas chemical shift (ppm), gas FWHM (ppm), and gas phase (degrees); and 
(iii) red blood cell (RBC) amplitude (fig. 4 and its corresponding caption discloses that the RBC amplitude is determined), RBC chemical shift (ppm) (fig. 4, graphs C and F show that the chemical shift is generated), RBC FWHM (ppm), and RBC phase (degrees) (as discussed in [0121] of the specification of the present application any basic NMR spectra includes all four of these parameters and because an FID is considered to be a basic NMR spectra by generating an FID all fours of these parameters are also being generated).
Regarding claim 2, Ruppert teaches the method of claim 1, as set forth above, further comprising, before the fitting and generating steps, extracting temporal variations in 129-XE RBC resonance occurring at a cardiac frequency (figs. 3-4 and their subsequent description and the second and third paragraph under the results section disclose the process involves “correcting for signal decay” which correlates to the extracting of temporal variations and the end of the third paragraph discloses the pulsation frequency can be determined using the plots and is a specific frequency meaning the correcting is occurring at a pulsation frequency which is synonymous with cardiac frequency).
Regarding claim 5, Ruppert teaches the method of claim 2, as set forth above, further comprising correcting amplitude of the RBC amplitude plot of the 129-XE spectral parameter for magnetization decays caused by T1 and RF-induced depolarization during a breath-hold period of the breath-hold of the breathing maneuver by dividing the RBC amplitude “A” by a calculated apparent T1 decay constant (T1app), wherein T1app is quantified by fitting RBC amplitude over time “t” to                         
                            
                                
                                    e
                                
                                
                                    -
                                    t
                                    /
                                    T
                                    1
                                    a
                                    p
                                    p
                                
                            
                        
                     (the data analysis subsection on pgs. 1773-1774 discloses the function A exp(−t/T1app) is used to correct peak values which corresponds to the correction of RBC amplitude).
Regarding claim 6, Ruppert teaches the method of claim 1, as set forth above, further comprising detrending amplitudes of the 129-Xe spectral parameters (figs. 3-4 and their subsequent description and the second and third paragraph under the results section disclose the process involves “correcting for signal decay” which correlates to the detrending amplitudes), then calculating peak-peak variations over time (figs. 4-5 show oscillating signals with visible maxima, minima and peak variation over time and the fourth paragraph under the results sections discloses the variation in oscillation amplitude was determined for the RBC oscillations which corresponds to the peak-peak variations).
Regarding claim 8, Ruppert teaches the method of claim 2, as set forth above, further comprising calculating temporal changes in signal amplitude of the RBC amplitude (A) using peak to peak analysis of a difference between a maximum and a minimum in an oscillating signal of the RBC amplitude (figs. 4-5 show oscillating signals with visible maxima, minima and peak variation over time and the fourth paragraph under the results sections discloses the variation in oscillation amplitude was determined for the RBC oscillations which corresponds to the calculating of temporal changes using peak to peak analysis).
Regarding claim 31, Ruppert teaches the method of claim 1, as set forth above, wherein the obtained data is acquired between every 20ms to every 300ms during the breathing maneuver, and wherein the breathing maneuver includes breath-hold, full inspiration and full expiration over a time period of about 10-30 seconds (the first paragraph under HXe Data acquisition on pg. 1773 discloses the signal was sampled between 50 and 300ms, it additionally discloses the repetition time is τ + 40 ms and 32 spectra were acquired. When τ = 300ms the entire breath-hold lasts about 10 seconds).
Regarding claim 38, Ruppert teaches an MRI scanner system (Abstract) comprising:
an MRI scanner (pg. 1773, the last paragraph under the HXe Data acquisition subsection discloses the Avanto MR Scanner is used); and 
at least one processor in communication with the MRI scanner and configured to carry out the method of claim 1 (pg. 1773 the Data Analysis subsection disclose all of the post processing and data analysis is performed using MatLab meaning the system contains at least one processor in communication with the MRI scanner in order to receive the data and is configured to carry out the method of claim 1 as previously set forth).
Regarding claim 39, Ruppert teaches a medical evaluation system comprising a server in communication with at least one MRI scanner and having at least one processor that carries out the method of Claim 1 (pg. 1773 the Data Analysis subsection disclose all of the post processing and data analysis is performed using MatLab meaning the system contains at least one processor in communication with the MRI scanner (the Avanto MR scanner is disclosed in the paragraph before the start of the Data Analysis subsection) in order to receive the data and is configured to carry out the method of claim 1 as previously set forth).
Regarding claim 46, Ruppert teaches the method of claim 1, as set forth above, wherein before the obtaining step, the method further comprises providing gas phase hyperpolarized 129-Xe to the subject (the “human subjects” subsection on pg. 1772 and the “Gas polarization and administration” subsection on pg. 1773 discloses “the subjects were asked to inhale the HXe gas from the bag”).
Regarding claim 47, Ruppert teaches the method of claim 1, as set forth above, further comprising electronically evaluating a static value of one or more of the spectral parameters in combination with one or more of the dynamic spectral parameters (the “simulations” subsection on page 1774 discloses parameters such as blood flow rate and alveolar wall thickness are extracted in addition to the dynamic parameters previously obtained. Alveolar wall thickness is considered to be a static parameter) to evaluate one or more different disease states and/or conditions (pg. 1772, col. 1, para. 2 discloses the goal of the study is to determine what role these parameters have on the function of disease lungs meaning these parameters can be used in combination to evaluate lung conditions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Norquay et al. (“129Xe Chemical Shift in Human Blood and Pulmonary Blood Oxygenation Measurement in Humans Using Hyperpolarized 129Xe NMR”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Norquay) and Robertson (“Quantitative Spectral Contrast in Hyperpolarized 129-Xe Pulmonary MRI”, as cited in the Applicant’s 11/26/2019 IDS).
Regarding claim 3, Ruppert teaches the method of claim 1, as set forth above. Ruppert does not specifically teach the fitting is carried out with a 129-Xe barrier resonance modeled as a Voigt line shape and 129-Xe RBC and 129-Xe gas-phase resonances are each modeled using a Lorentzian line shape, and wherein the barrier resonance is characterized by both a Lorentzian FWHM parameter and a Gaussian FWHM (FWHM--_G) (ppm) parameter.
However,
Norquay in a similar field of endeavor teaches 129-Xe RBC and 129-Xe gas-phase resonances are each modeled using a Lorentzian line shape, and wherein the barrier resonance is characterized by a Lorentzian FWHM parameter (pg. 1402, col. 2, para. 1, discloses the peak assignments of the data was performed by fitting the 129-Xe spectra with Lorentzian fits and as previously stated all NMR spectra have an FWHM parameter the barrier resonance is characterized by a Lorentzian FWHM parameter).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the 129-Xe RBC and 129-Xe gas-phase resonances be each modeled using a Lorentzian line shape, and wherein the barrier resonance is characterized by a Lorentzian FWHM parameter. The motivation to make this modification is in order achieve accurate peak assignment, as recognized by Norquay (pg. 1402, col. 2, para. 1).
Ruppert in view of Norquay does not specifically teach the 129-Xe barrier resonance modeled as a Voigt line shape, and wherein the barrier resonance is characterized by a Gaussian FWHM (FWHM--_G) (ppm) parameter.
However,
Robertson in a similar field of endeavor teaches the 129-Xe barrier resonance modeled as a Voigt line shape, and wherein the barrier resonance is characterized by a Gaussian FWHM (FWHM--_G) (ppm) parameter (the last sentence on pg. 193 continued on pg. 194 discloses the barrier peaks are approximated by a lineshape such as a Gaussian or Voight lineshape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Norquay to have the 129-Xe barrier resonance modeled as a Voigt line shape, and wherein the barrier resonance is characterized by a Gaussian FWHM (FWHM--_G) (ppm) parameter. The motivation to make this modification is to better approximate the barrier peaks, as recognized by Robertson (pg. 193-194).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert et al. (“Detecting Pulmonary Capillary Blood Pulsations Using Hyperpolarized Xenon-129 Chemical Shift Saturation Recovery (CSSR) MR Spectroscopy”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Ruppert).
Regarding claim 7, Ruppert teaches the method of claim 1, as set forth above, further comprising calculating temporal changes in signal amplitude of the RBC amplitude (A) (the “data analysis” subsection starting on pg. 1773 discloses using the monoexponential decay function A exp(−t/T1app) to correct the peaks which means the peak values are represented by that equation and pg. 1774 col. 2, para. 2 discloses the RBC signal evolutions were normalized and the peak variations were calculated).
Ruppert does not specifically teach calculating the changes in signal amplitude as a percent change from baseline using the equation 
    PNG
    media_image1.png
    20
    572
    media_image1.png
    Greyscale

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the equation     
    PNG
    media_image1.png
    20
    572
    media_image1.png
    Greyscale
        
be used to calculate the changes in signal amplitude of the RBC amplitude, because it would allow the user to compare the difference between the rbc amplitude value for the current patient and a patient without a specific lung disease. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Norquay et al. (“129Xe Chemical Shift in Human Blood and Pulmonary Blood Oxygenation Measurement in Humans Using Hyperpolarized 129Xe NMR”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Norquay).
Regarding claim 12, Ruppert teaches the method of claim 1, as set forth above. Ruppert does not specifically teach normalizing the RBC amplitude spectral parameter, the barrier amplitude spectral parameter and the gas amplitude spectral parameter to a barrier-phase or gas-phase 129-Xe signal.
However,
Norquay in a similar field of endeavor teaches normalizing the RBC amplitude spectral parameter, the barrier amplitude spectral parameter and the gas amplitude spectral parameter (as claim 1 only requires only generating one of the previous parameters, only the RBC amplitude is being required to be normalized) to a barrier-phase or gas-phase 129-Xe signal (pg. 1402, col. 2, para. 3, discloses “the 129-Xe rbc signal was normalized to the T1 decay of the 129-Xe gas polarization reservoir). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have normalized the RBC amplitude spectral parameter to a barrier-phase or gas-phase 129-Xe signal. The motivation to make this modification is in order to view the oscillatory decay behavior more clearly, as recognized by Norquay (pg. 1402, col. 2, para. 3).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Rowland et al. (“Spectral Improvement by Fourier Thresholding of in vivo Dynamic Spectroscopy Data”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Rowland).
Regarding claim 13, Ruppert teaches the method of claim 1, as set forth above. Ruppert does not specifically teach before the fitting and generating steps, pre-processing raw FIDs by Fourier Transforming raw data along an indirect time domain with respect to a breath hold time 
However,
Rowland in a similar field of endeavor teaches before the fitting and generating steps, pre-processing raw FIDs by Fourier Transforming raw data, retaining only coefficients that exceed a defined threshold, then Fourier transforming back along an indirect frequency domain to provide an FID with increased SNR relative to raw FIDs for the fitting (para. 5 of the introduction subsection discloses a method for improves SNR that includes (i) Fourier transforming serially acquired spectra along the indirect (as opposed to direct) temporal dimension; (ii) performing a thresholding operation; and (iii) inverse Fourier transforming the MR data for the conventional analysis) to thereby filter non-dominant frequencies out of the indirect time domain to smooth temporal changes between different FIDs (fig. 1 shows the process smooths the data (see blue line to green line)), while leaving spectral-frequency domain intact (fig. 1 shows that the domain signal (red) is left intact from the start (A) to the end (D)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the fitting and generating steps, pre-processing raw FIDs by Fourier Transforming raw data along an indirect time domain with respect to a breath hold time period of the breath hold of the breathing maneuver, retaining only coefficients that exceed a defined threshold, then Fourier transforming (para. 5 of the Introduction subsection).
Regarding claim 14, Ruppert in view of Rowland teaches the method of claim 13, as set forth above. Rowland further teaches using a FID sliding boxcar window and averaging a plurality of the time domain filtered FIDs to provide an FID with increased SNR for the fitting (para. 1-3 under the Data processing subsection on pg. 4 discloses filtering the FIDs using a 50Hz Gaussian filter and then averaging the 55 spectra to create a high SNR spectrum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Rowland to use a FID sliding boxcar window and averaging a plurality of the time domain filtered FIDs to provide an FID with increased SNR for the fitting. The motivation to make this modification is to provide increased SNR, as recognized by Rowland (para. 3 under the Data Processing subsection).



Claims 17-21, 23-26, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Driehuys et al. (US 8,911,709, hereinafter Driehuys).
Regarding claim 17, Ruppert teaches the method of claim 1, as set forth above. Ruppert does not specifically teach providing a plurality of defined different disease pattern signatures of 
However,
Driehuys in a similar field of endeavor teaches providing a plurality of defined different disease pattern signatures of the 129-Xe spectral parameters correlated to different pulmonary hypertension and/or interstitial diseases (col. 8, lines 29-45 disclose the invention is suitable for evaluating interstitial lung disease and provides parameters for at least emphysema and pulmonary embolism. Col. 8, line 46-col. 9, line 5 goes on to disclose other diseases and disorders detectable by the invention). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to provide a plurality of defined different disease pattern signatures of the 129-Xe spectral parameters correlated to different pulmonary hypertension and/or interstitial diseases. The motivation to make this modification is in order to identify diseases and disorders using the spectroscopy signals, as recognized by Driehuys (col. 8, lines 29-45).
Regarding claim 18, Ruppert in view of Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches electronically evaluating the generated 129-Xe spectral parameters to identify whether the subject has one or more of the defined disease pattern signatures (col. 7, line 59- col. 8, line 28 discloses the invention evaluates the parameters for lung disorders). 
Regarding claim 19, Ruppert in view of Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches one or more of the defined different disease patterns comprises oscillations of one or more of the RBC spectral parameters that exceed a defined peak (col. 8, lines 29-45 discloses an example where the condition causes a reduction in RBC signal which would result in a change in amplitude to exceed what is considered a normal threshold and result in the identification of the condition).
Regarding claim 20, Ruppert in view of Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches one or more of the defined different disease patterns comprises oscillations of one or more of the RBC spectral parameters that is below a defined peak to peak threshold (col. 8, lines 36-45 discloses an example where the condition causes no reduction in RBC signal which would result in a change in amplitude to be below what is considered a normal threshold).
Regarding claim 21, Ruppert in view of Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches one or more of the defined different disease patterns is based on a shape of the oscillations of one or more of the 129-Xe spectral parameters (col. 8, lines 29-45 discloses the conditions are determined based on the RBC signal and how much or how little it is reduced. A reduction or lack thereof of the RBC signal would result in a change in RBC amplitude and would affectively change the shape of the oscillations meaning the conditions can be identified based on the shape of oscillations).
Regarding claim 23, Ruppert in view of Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches the defined disease patterns distinguish pre-capillary vascular obstruction by diminished RBC amplitude oscillations relative to a defined norm (col. 8, lines 36-45 discloses an example where an obstruction is upstream (pre-capillary) of the capillary and causes the RBC signal amplitude to reduce/diminish compared to the norm).
Regarding claim 24, Ruppert in view of Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches the defined different disease patterns distinguish post-(col. 8, lines 36-45 discloses an example where an obstruction is post-capillary which results in an unaffected xenon transfer which would result in an uptick in RBC amplitude compared to the norm).
Regarding claim 25, Ruppert in view of Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches one or more of the defined different disease patterns can identify combined pre- and post-capillary vascular disease, optionally by a shape of the RBC amplitude oscillations (col. 8, lines 36-45 discloses an example where an obstruction either pre- or post-capillary affects the RBC signal which would affect the shape of the RBC amplitude and the disease/condition would be identifiable based on the shape of the RBC amplitude). 
Regarding claim 26, Ruppert in view of Driehuys teaches the method of claim 17, as set forth above. Driehuys further teaches comparing RBC amplitude oscillations of one or more RBC plot pre and post-administration of a pharmaceutical agent (col. 3, lines 1-10 disclose comparing magnitude of peaks in the spectra where the spectra includes RBC peaks to determine the efficacy of treatment which means the spectra must have been obtained at least pre and post administration of a therapy agent) and identifying vascular reactivity and/or change based on changed in RBC amplitude oscillations (col. 3, lines 1-10 and col. 7, line 59-col. 8, line 3, based on the associated change in RBC peak the system would be able to determine the extent of interstitial injury or disease).
Regarding claim 35, Ruppert teaches the method of claim 1, as set forth above, further comprising transmitting the obtained data from an imaging site with an MR Scanner to a remote server (pg. 1773, the last paragraph of subsection HXe Data Acquisition through the first paragraph of the Data Analysis subsection discloses that the imaging is performed using an MR scanner and all post processing and data analysis is performed using MatLab meaning the data was transferred from the MR scanner to a computer processor in order to perform the MatLab functions), wherein the remote server performs the fitting and generating actions (pg. 1773, the data analysis subsection discloses that MatLab is used to perform all of the post processing and data analysis meaning the remote server that contains the MatLab program performs the fitting and generating actions).
Ruppert does not specifically teach the remote server comprises or is in communication with a database of defined different disease pattern signatures of the 129Xe spectral parameters correlated to pulmonary hypertension and interstitial lung diseases.
However,
Driehuys in a similar field of endeavor teaches the remote server comprises or is in communication with a database of defined different disease pattern signatures of the 129Xe spectral parameters correlated to pulmonary hypertension and interstitial lung diseases (col. 28, lines 19-33 discloses the application is performed by a remote server meaning all of the disease patterns signatures disclosed in col. 7, line 59- col. 8, line 45 are saved on the database located on the remote server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the remote server comprises or is in communication with a database of defined different disease pattern signatures of the 129Xe spectral parameters correlated to pulmonary hypertension and interstitial lung diseases. The motivation to apply the known technique of having the remote server comprises or is in communication with a database of defined different disease pattern 129Xe spectral parameters correlated to pulmonary hypertension and interstitial lung diseases of Driehuys to the method of Ruppert would be to allow for the predictable results of having the remote server determine if a lung disease/condition is present in the 129Xe NMR spectra which would eliminate the necessity for additionally machinery.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Driehuys as applied to claim 17 above, and further in view of Norquay.
Regarding claim 22, Ruppert in view of Driehuys teaches the method of claim 17 as set forth above. Ruppert in view of Driehuys at least one interstitial lung disease has a disease pattern signature comprising an RBC frequency shift that decreases during a breath-hold of the breathing maneuver relative to an inhale and/or exhale portion of the breathing maneuver.
However,
Norquay in a similar field of endeavor teaches at least one interstitial lung disease has a disease pattern signature comprising an RBC frequency shift that decreases during a breath-hold of the breathing maneuver relative to an inhale and/or exhale portion of the breathing maneuver (pg./ 1403, col. 1, para. 2, discloses the observed chemical shift decreases by approximately 1ppm during the breath hold which correlates to a patient having idiopathic pulmonary fibrosis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Driehuys to have at least one interstitial lung disease has a disease pattern signature comprising an RBC frequency shift that decreases during a breath-hold of the breathing maneuver relative to an inhale and/or exhale portion of the breathing maneuver. The motivation to apply the known technique of having at least on interstitial lung disease has a disease pattern signature comprising .
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Driehuys as applied to claim 26 above, and further in view of Olschewski et al. (“Inhaled Prostacyclin and Iloprost in Severe Pulmonary Hypertension Secondary to Lung Fibrosis”).
Regarding claim 27, Ruppert in view of Driehuys teaches the method of claim 26 as set forth above. Ruppert in view of Driehuys does not specifically teach the pharmaceutical agent is a vasodilator.
However,
Olschewski in a similar field of endeavor teaches the pharmaceutical agent used to treat lung conditions is a vasodilator (pg. 600, col. 1, para. 1, “prostacyclin has been demonstrated to be a potent pulmonary vasodilator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Driehuys to have the pharmaceutical agent be a vasodilator. The motivation to make this modification is that vasodilators successful treat lung conditions, as recognized by Olschewski (Abstract, pg. 600, col. 1, para. 1).
Regarding claim 28, Ruppert in view of Driehuys and Olschewski teaches the method of claim 27 as set forth above. Olschewski further teaches the vasodilator is an inhaled vasodilator (Abstract, “Aerosolized Prostacyclin” and the title).
Regarding claim 29, Ruppert in view of Driehuys teaches the method of claim 26 as set forth above. Ruppert in view of Driehuys does not specifically teach the pharmaceutical agent comprises prostacyclin.
However,
Olschewski in a similar field of endeavor teaches the pharmaceutical agent comprises prostacyclin (Abstract, title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Driehuys to have the pharmaceutical comprise prostacyclin. The motivation to make this modification is that prostacyclin is successful in treating lung conditions, as recognized by Olschewski (Abstract, pg. 600, col. 1, para. 1).
Claims 15, 16, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Robertson (“Quantitative Spectral Contrast in Hyperpolarized 129-Xe Pulmonary MRI, as cited in the Applicant’s 11/26/2019 IDS).
Regarding claim 15, Ruppert teaches the method of claim 1, as set forth above, wherein the obtaining is at least partially in response to a pulse sequence with a TR in a range of about 20ms-300ms and a flip angle (the first paragraph under HXe Data acquisition on pg. 1773 discloses the signal was sampled between 50 and 300ms and the RF excitation covers both high and low flip angles).
Ruppert does not specifically disclose the flip angle is about 20-90 degrees.
However,
Robertson in a similar field of endeavor teaches the flip angle is about 20-90 degrees (pg. 30 para. 1 teaches the flip angle is equal to 45 degrees).
(pg. 89, para. 2).
Regarding claim 16, Ruppert teaches the method of claim 1, as set forth above, wherein the obtaining is at least partially in response to a pulse sequence with a TR in a range of 200-300 ms and a flip angle (the first paragraph under HXe Data acquisition on pg. 1773 discloses the signal was sampled between 50 and 300ms and the RF excitation covers both high and low flip angles).
Ruppert does not specifically disclose the flip angle is about 20-90 degrees.
However,
Robertson in a similar field of endeavor teaches the flip angle is in a range of 20-90 degrees (pg. 30 para. 1 teaches the flip angle is equal to 45 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the flip angle be about 20-90 degrees. The motivation to make this modification is in order to deplete all the dissolved phase hyperpolarized magnetization before it leaves the pulmonary capillary bed, as recognized by Robertson (pg. 89, para. 2).
Regarding claim 30, Ruppert teaches the method of claim 1, as set forth above. Ruppert does not specifically teach comparing gas exchange 129-Xe MRI images of the subject to detect pulmonary hypertension associated with diminished RBC transfer that affects a 
However,
Robertson in a similar field of endeavor teaches comparing gas exchange 129-Xe MRI images of the subject to detect pulmonary hypertension associated with diminished RBC transfer that affects a disproportionately larger fraction of the lung than can be explained by a fraction having abnormal barrier uptake (pgs. 142-144 and fig. 38 discloses comparing gas exchange 129Xe MRI images of patients with pulmonary hypertension where “RBC transfer is significantly diminished” and “while virtually no pixels exhibit high barrier uptake”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to compare gas exchange 129-Xe MRI images of the subject to detect pulmonary hypertension associated with diminished RBC transfer that affects a disproportionately larger fraction of the lung than can be explained by a fraction having abnormal barrier uptake. The motivation to make this modification is in order to detect gas transfer impairments, as recognized by Robertson (pg. 142).
Regarding claim 32, Ruppert teaches the method of claim 1, as set forth above. Robertson additionally teaches the fitting is carried out with each resonance characterized by 4 spectral parameters: amplitude (a), frequency (f), phase (ρ), and Lorentzian linewidth (FWHM), and, for the barrier resonance, a 5th parameter, a Gaussian linewidth (FWHMG), is also extracted, wherein the fitting is carried out with the barrier resonance initialized with equal Lorentzian and Gaussian linewidths, and wherein the fitting is carried out using the below 
    PNG
    media_image2.png
    113
    706
    media_image2.png
    Greyscale

(section 5.2.4 starting on pg. 93 discloses the above equation is used to perform the fitting of the FID and the last sentence of pg. 193 discloses a Gaussian lineshape is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the fitting be carried out with each resonance characterized by 4 spectral parameters: amplitude (a), frequency (f), phase (gp), and Lorentzian linewidth (FWHM), and, for the barrier resonance, a 5th parameter, a Gaussian linewidth (FWHMG), is also extracted, wherein the fitting is carried out with the barrier resonance initialized with equal Lorentzian and Gaussian linewidths, and wherein the fitting is carried out using the above equationPage 8 of 11. The motivation to make this modification is in order to perform the fitting without the need for the use of line broadening, zeropadding, or parameter constraints, as recognized by Robertson (pg. 94).

Claim 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Driehuys as applied to claim 26 above, and further in view Driehuys et al. (US 20040005273, hereinafter Driehuys ‘273).
Regarding claim 33, Ruppert in view of Driehuys teaches the method of claim 17, as set forth above. Ruppert in view of Driehuys does not specifically teach identifying whether the 
However,
Driehuys ‘273 in a similar field of endeavor teaches identifying whether the subject has IPF (claim 98 discloses the parameters are used to determine whether a patient has pulmonary fibrosis, which is synonymous with IPF). wherein IPF is characterized by a disease signature pattern with RBC amplitude oscillations that are significantly larger (at least about 1.5X larger) than a healthy cohort, and wherein the RBC frequency (chemical shift/ppm) and phase oscillations are at least 2X above a healthy cohort (as for the above characteristics, they are seen as a mere list of characteristics of IPF and are not recited as being considered in the step of identifying whether the subject has IPF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Driehuys to identify whether the subject has IPF. The motivation to apply the known technique of identify whether the subject has IPF of Driehuys ‘273 to the method of Ruppert in view of Driehuys would be to allow for the predictable results of adding additional characteristics to the database of disease signatures in order to identify more diseases.
Regarding claim 34, Ruppert in view of Driehuys and Driehuys ‘273 teaches the method of claim 33, as set forth above. Driehuys ‘273 further teaches the RBC amplitude variations are at least 1.5 fold greater than a healthy cohort, the chemical shift oscillations are more than 5-fold higher than the healthy cohort, and the RBC phase oscillations are more than 5-fold higher than (as for the above characteristics, they are seen as a mere list of characteristics of IPF and are not recited as being considered in the step of identifying whether the subject has IPF).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Driehuys as applied to claim 26 above, and further in view of Kaushik et al. (“Measuring Diffusion limitation with a perfusion-limited gas Hyperpolarized 129-Xe gas-transfer spectroscopy in patients with idiopathic pulmonary fibrosis”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Kaushik ‘14).
Regarding claim 36, Ruppert in view of Driehuys teaches the method of claim 17, as set forth above. Ruppert in view of Driehuys does not specifically teach IPF is characterized by a disease signature pattern comprising an RBC chemical shift (ppm) that is below 217ppm.
However,
Kaushik’14 in a similar field of endeavor teaches teach IPF is characterized by a disease signature pattern comprising an RBC chemical shift (ppm) that is below 217ppm (Table 2 discloses the RBC chemical shift ppm for a patient with IPF as being 215.1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert in view of Driehuys to have IPF be characterized by a disease signature pattern comprising an RBC chemical shift (ppm) that is below 217ppm. The motivation to apply the known technique of having IPF be characterized by a disease signature pattern comprising an RBC chemical shift (ppm) that is below 217ppm of Kaushik ’14 to the method of Ruppert in view of Driehuys would be to allow for the predictable results of adding additional characteristics to the database of disease signatures in order to identify more diseases.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Kaushik et al. (“Single-Breath Clinical Imaging of Hyperpolarized129Xein the Airspaces, Barrier, and Red Blood Cells Using an Interleaved 3D Radial 1-Point Dixon Acquisition”, as cited in the Applicant’s 05/08/2019 IDS, hereinafter Kaushik).
Regarding claim 37, Ruppert teaches the method of claim 1, as set forth above, further comprising: obtaining a plurality of 129-Xe imaging parameters of the lung or lungs of the subject (page 1773, subsection “HXe Data Acquisition” discloses “sampling of the free induction decay (FID)” using hyperpolarized xenon atoms that have entered the lung tissue during a single breath hold maneuver. As discussed in [0121] of the specification of the present application any basic NMR spectra includes a plurality of parameters and because an FID is considered to be a basic NMR spectra by generating an FID parameters are also being generated).
Ruppert does not specifically teaches the plurality of parameters include at least two of RBC defect percentage, ventilation percentage and barrier defect percentage; and
identifying whether the patient has a cardiopulmonary disease based on the obtained 129-Xe imaging parameters and at least two of the plurality of the dynamic 129-Xe spectral parameters.
However,
Kaushik in a similar field of endeavor teaches the plurality of parameters include at least two of RBC defect percentage, ventilation percentage and barrier defect percentage (para. 2 under the “Maps of Lung Function” subsection starting on pg. 1438 discloses gas-transfer defect maps were generated and a gas-transfer defect percentage was calculated and then “calculate the gas-transfer defect percentage” for each of the breath images in fig. 3 which include barrier and RBC images); and
identifying whether the patient has a cardiopulmonary disease based on the obtained 129-Xe imaging parameters and at least two of the plurality of the dynamic 129-Xe spectral parameters (pg. 1436, col. 2, para. 2 discloses the “amplitude, frequency, width, and phase of each resonance” was determined. Pg. 1441, col. 2, para. 2, discloses regions of disease have impaired RBC transfer and exhibit increased signal which would alter the obtained spectral parameters  and the defects are used to indicated regional inflammation meaning that the combination of the determined defect percentage and increased signal would result in the identification of a disease such as IPF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruppert to have the plurality of parameters include at least two of RBC defect percentage, ventilation percentage and barrier defect percentage; and identifying whether the patient has a cardiopulmonary disease based on the obtained 129-Xe imaging parameters and at least two of the plurality of the dynamic 129-Xe spectral parameters. The motivation to apply the known technique of having the plurality of parameters include at least two of RBC defect percentage, ventilation percentage and barrier defect percentage; and identifying whether the patient has a cardiopulmonary disease based on the obtained 129-Xe imaging parameters and at least two of the plurality of the dynamic 129-Xe spectral parameters of  Kaushik to the method of Ruppert would allow for the predictable results of utilizing the information generated in Ruppert to identify whether the patient being imaged has a cardiopulmonary disease.

Examiner’s Note
Claims 4 and 9-11 appear to avoid the prior art of record but would need to be rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112, set forth in this Office action before being considered as allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.W.B./Examiner, Art Unit 3793      

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791